PER CURIAM.
It was held upon these facts, that the Indian to whom the liquor was sold was under charge of an Indian agent within the meaning of the act of congress, and that actual charge and immediate personal superintendence over the individual Indian by the agent, at the time, was not essential to maintain the indictment. This conclusion was considered to be supported by the nature of the previous legislation on the same subject; by the policy of such legislation as declared in the cases above referred to ([U. S. v. Holliday and U. S. v. Haas] 3 Wall. [70 U. S.] 407). and by the principles settled by the decisions in those cases.